Case 1:19-cv-10467-TLL-PTM ECF No. 45 filed 09/24/19       PageID.483   Page 1 of 2




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

HEATHERY KIRBY,
                                           Case No. 1:19-cv-10467
       Plaintiff,
v.                                         Honorable Judge Thomas L. Ludington
                                           Magistrate Judge: Patricia T. Morris
TRANS UNION, LLC, et al.,

     Defendants.


                    STIPULATED ORDER OF DISMISSAL

      IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff

Heather Kirby and Defendant Credit Bureau of Mt. Pleasant, Inc., through their

respective undersigned counsel that the above-captioned action is dismissed, without

prejudice, against Credit Bureau of Mt. Pleasant, Inc., pursuant to Federal Rule of

Civil Procedure 41(a)(2). Each party shall bear its own costs and attorney fees and

waives sanctions.

So Ordered.



      Dated: September 24, 2019                    s/Thomas L. Ludington
                                                   THOMAS L. LUDINGTON
                                                   United States District Judge
Case 1:19-cv-10467-TLL-PTM ECF No. 45 filed 09/24/19   PageID.484   Page 2 of 2




Respectfully Submitted,

s/ Ian B. Lyngklip                       s/ Katherine Maria Saldanha Olson
Ian B. Lyngklip                          Katherine Maria Saldanha Olson
Consumer Law Center, PLC                 Messer Strickler Ltd.
Attorneys for Heather R. Kirby           Attorneys for Credit Bureau of Mt.
24500 Northwestern Hwy, Ste. 206         Pleasant, Inc.
Southfield, MI 48075                     255 W. Washington Street, Suite 575
Phone: (248) 208-8864                    Chicago, IL 60606
Ian@consumerlawyers.com                  Phone: (312) 334-3469
                                         kolson@messerstrickler.com
